Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 3 recites “the heating apparatus” which lacks antecedent basis.  Appropriate correction is required.
Claim 15, line 5 recites “the temperature sensor” which lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Odaka (US 2014/0199086).
With respect to claim 1, Odaka discloses a printing device (e.g. fig. 1) comprising: a heating apparatus (e.g. fig. 1, item(s) 1 and/or 14) arranged to heat an image substrate; a temperature sensor (e.g. fig. 1, item 15) associated with the image substrate; and a processor (e.g. figs. 2 and/or 4, item(s) 5 and/or 6) communicatively coupled to the heating apparatus; wherein the processor is configured to: determine the heating power of the heating apparatus (e.g. paragraph 66); compare the heating power to a predetermined power range (e.g. paragraphs 67-69); determine a status of the temperature sensor when the heating power is outside the predetermined power range; and trigger a response mode of the printing device based on the determined status of the temperature sensor (as discussed at least in paragraphs 97-99 and/or as shown at least by figs. 5 and/or 6). 
With respect to claim 8, Odaka discloses a computer-implemented method comprising: determining, by a processor (e.g. item(s) 5, 6 and/or 61) communicatively coupled to a heating apparatus (e.g. fig. 1, item(s) 1 and/or 14) of a printing device (fig. 1), a heating power of the heating apparatus of the printing device (e.g. paragraph 66); comparing, by the processor, the heating power to a predetermined power range (e.g. paragraphs 67-69); determining, by the processor, a status of a temperature sensor (15) associated an image substrate heated by the heating apparatus (1 and/or 14) when the heating power is outside the predetermined power range; and triggering, by the processor, a response mode of the printing device based on the determined status of 
With respect to claims 2 and 9, Odaka further discloses wherein the predetermined power range is calculated from at least one of: a theoretical heat model; a history of power ranges of the printing device; a power range of one other printing device; one or more power ranges of a plurality of other printing devices; a performance of a printer component of the printing device; and a performance of a printer component of a plurality of printing devices (as discussed at least in paragraphs 65-76, 92 and/or 98). 
With respect to claims 3 and 10, Odaka further discloses wherein the printing device comprises a communication device (e.g. item(s) 54 and/or the device(s) which communicate with the processor) communicatively coupled to the processor (item(s) 5, 6 and/or 61) and the communication device is configured to receive the predetermined power range from at least one of: a database associated with the printing device; one other printing device; a database associated with the one other printing device; a plurality of other printing devices; and a database associated with a plurality of other printing devices (as shown at least by fig. 4, item(s) 52, D2 and/or 62; and/or as discussed at least in paragraphs 65-75 and/or 97-99 and/or as shown at least by figs. 4-6)). 
With respect to claims 4 and 14, Odaka further discloses wherein the processor is configured to determine a trend of behavior of the printing device, based on at least one of: a history of heating power of the heating apparatus, a history of power ranges of the printing device; a power range of one other printing device; and one or more power 
With respect to claims 5 and 11, Odaka further discloses wherein, in the response mode, the processor is configured to trigger at least one of: status feedback to a user of the printing device; and status feedback to a remote party associated with the printing device (as discussed at least in paragraphs 10, 22, 81-102 and/or as shown at least by fig. 6, item(s) #210 and/or #211). 
With respect to claims 6 and 12, Odaka further discloses wherein the printing device comprises a communication device (e.g. item(s) 54 and/or the device(s) which communicate with the processor) communicatively coupled to the processor (item(s) 5, 6 and/or 61) and the communication device is configured to transmit at least one of: the status feedback to a device associated with a user of the printing device; the status feedback to a database associated with a remote party associated with the printing device; and the status feedback to a device associated with a remote party associated with the printing device (as discussed at least in paragraphs 10, 22, 81-102 and/or as shown at least by fig. 6, item(s) #210 and/or #211). 
With respect to claim 7, Odaka further discloses wherein the processor (item(s) 5, 6 and/or 61) is configured to determine the heating power of the heating apparatus and compare the heating power to a predetermined power range when the heating power is within the predetermined power range (as discussed at least in paragraphs 65-76 and/or 92-102; and/or as shown at least by figs. 5 and/or 6). 
With respect to claim 13, Odaka further discloses comprising determining, by the processor, a second status of the temperature sensor (15) when the heating power is 
With respect to claim 15, Odaka discloses a computer readable storage medium encoded with instructions executable by a processor (e.g. item(s) 5, 6 and/or 61), the computer readable storage medium comprising: instructions to determine the heating power of the heating apparatus (e.g. paragraph 66; heating apparatus – fig. 1, item(s) 1 and/or 14); instructions to compare the heating power to a predetermined power range (e.g. paragraphs 67-69); instructions to determine a status of the temperature sensor (e.g. fig. 1, item 15) when the heating power is outside the predetermined power range; and instructions to trigger a response mode of the printing device based on the determined status of the temperature sensor (as discussed at least in paragraphs 97-99 and/or as shown at least by figs. 5 and/or 6). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/Primary Examiner, Art Unit 2852